REASONS FOR ALLOWANCE
Foreign priority: In the previous action, the Examiner acknowledged a claim to foreign priority. This was in error. This has now been corrected and reflects that no claim to foreign priority has been made.
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Zhang et al ( U.S. 20140016843 A1 ) teaches system and method for pre-processing digitized images to extract and straighten individual chromosome images, arranges the images into a standard karyotype, to profile the banding patterns and to extract relevant features.(Par 7 , line 1-5)  It teaches about a system and method for computer-assisted karyotyping includes a processor which receives a metaphase images of chromosomes object for processing in an image processing module and a classifier module (Par 12, line 1-5).
Sharma et al ( U.S. 20190026604)  teaches about a systems and method  addresses the problems in karyotyping as  segmentation and classification of overlapping chromosomes in metaphase spread images by providing an end to end solution for machine assisted segmentation and classification of chromosomes that combines use of a non-expert crowd for annotating chromosome segments and a deep classification model for categorizing the individual chromosomes.(Par 32)
Ning Xie et al  teaches about an integrated workflow to segment out and classify chromosomes automatically using a combination of multiple input convolutional neural networks and geometric optimization.(Abstract, line 9-11; Fig.1 work flow of the system). 
	Regarding independent claim 1, “Zhang et al” and “Sharma et al” and “Ning Xie et al”, either singularly or in combination, fails to anticipate or render the following limitations obvious:   

    PNG
    media_image1.png
    591
    795
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    72
    643
    media_image2.png
    Greyscale

	Regarding independent claim 12, “Zhang et al” and “Sharma et al” and “Ning Xie et al”, either singularly or in combination, fails to anticipate or render the following limitations obvious:
A. said auto-labelling unit performing an auto-labelling process for  the karyotype image, wherein the auto-labelling process including includes: performing an image process operation to identify a plurality of objects on the karyotype image, the plurality of objects serving as a plurality of chromosome objects; performing the image process operation an unsupervised clustering on the karyotype image to obtain a mask and a minimal bounding box of each of the 
performing an unsupervised clustering on the karyotype image to obtain a mask and a minimal bounding box of each of the plurality of chromosome objects; and 
performing an unsupervised clustering on the 25karyotype image to classify and organize the plurality of chromosome objects for obtaining an organized image that includes a set of organized chromosome objects;30
B. said random generation unit performing a random generation process based on the plurality of chromosome objects in the organized image to generate a simulated metaphase image that includes the plurality of 5chromosome objects that are randomly reorganized; and 
C. said recalibration unit performing a recalibration procedure on the simulated metaphase image so as to obtain a recalibrated image in which the chromosome objects are separated from one another,

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jahani, S, Setarehdan, S.K, Fatemizadeh, E, “Automatic Identification of Overlapping/Touching Chromosomes in Microscopic images Using Morphological Operators.”,  teaches about  an effective algorithm for identification of any cluster of the overlapping/touching chromosomes together with the number of chromosomes in the cluster.
Siddharth , R. C. Tripathi, “Separation of overlapped chromosome images from single chromosome images and detecting possibility of various diseases by karyotype”, teaches about using artificial neural networks to solve the problem of separation of the images with one chromosome from those having more than one (touching/overlapped) chromosomes.
P Kiruthika , K B Jayanthi , Madian Nirmala , “Classification of Metaphase Chromosomes Using Deep Learning Neural Network”, teaches about  a convolution based deep learning to classify the chromosomes for automated karyotyping.
Rogan et al (U.S. 20130216118 A1), “Centromere Detector and Method for Determining Radiation Exposure from Chromosome Abnormalities” , teaches about a method  for analyzing chromosome damage in cells that have been exposed to ionizing radiation by analyzing images of their centromere.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUY TRAN/Examiner, Art Unit 2665                                                                                                                                                                                                        
/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665